internal_revenue_service number release date index number ---------------------- -------------------------------- -------------------------- ----------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc corp plr-146192-07 date date legend ------------------------------------------------ ---------------------------------------- ---------------------------- parent ---------------------------------------------------------------------- ----------------------------------------------------------- sec_1 ------------------------------------------------------------------------ ----------------------------------------------------------- sec_2 ------------------------------------------------------------------- ----------------------------------------------------------- sec_3 ------------------------------------------------------------------- ----------------------------------------------------------- sec_4 --------------------------------------------------------------- ----------------------------------------------------------- sec_5 --------------------------------------------------------------- ----------------------------------------------------------- ------------------- ------------------------------------- -------------------------------------- -------------------------------------------------------------------------------- ------------------------ -------------------------- ----------------------------------------- ------------------------------------------- plr-146192-07 s6 ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------- s7 ---------------------------------------------------------------------- ----------------------------------------------------------- s8 ---------------------------------------------------------------------- ----------------------------------------------------------- s9 ----------------------------------------------------------------------------------- ----------------------------------------------------------- distributing ---------------------------------------------------------------------- ----------------------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- partnership -------------------------------------------------------------------------------- ----------------------------------------------------------- business a business b ------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- business c a b state a state b ---------------------------------------------------------------- -------------------------------------------------------- ------------------------------------------- ------------------- ------------------ ------------ --- -- -------------------------------------------------------------------------------- --------------- --------- plr-146192-07 state c state d dear ------------ this letter responds to your date letter requesting rulings as to the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of a distributing or controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in a distributing or controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a publicly traded domestic_corporation and the common parent of an sec_1 owns all of the outstanding_stock of sec_3 and sec_4 each of which is a domestic affiliated_group_of_corporations that files a consolidated federal_income_tax return parent owns all of the outstanding_stock of sec_1 and sec_2 each of which is a domestic_corporation corporation and a of the outstanding interests in partnership a domestic limited_partnership sec_3 owns the remaining b of the outstanding interests in partnership which is a domestic_corporation sec_2 also owns all of the outstanding interests in s6 a domestic limited_liability_company that is disregarded as an entity separate from its owner for federal tax purposes sec_2 owns all of the outstanding_stock of sec_5 s7 s8 and distributing each of distributing owns all of the outstanding_stock of distributing a domestic plr-146192-07 corporation distributing owns all of the outstanding interests in s9 a domestic limited_liability_company that is disregarded as an entity separate from its owner for federal tax purposes distributing is engaged directly in business a and business b in addition distributing is engaged in business c directly and through its ownership of all of the outstanding interests in s9 parent has submitted financial information indicating that each of business a business b and business c has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years efficiency and achieve savings by consolidating the businesses of several of the entities described above in a single company the management of parent has determined that the parent group can increase proposed transactions to accomplish the stated business_purpose the following series of transactions have been proposed the proposed transactions i ii sec_3 will merge with and into sec_1 under state a and state b law with sec_1 surviving the liquidation under state c and state b law s7 will transfer all of its assets to sec_1 in constructive exchange for sec_1 stock and sec_1’s assumption of s7’s liabilities followed by s7’s constructive distribution of sec_1 stock to sec_2 in complete dissolution of s7 merger iii under state c and state b law s8 will transfer all of its assets to sec_1 in constructive exchange for sec_1 stock and sec_1’s assumption of s8’s liabilities followed by s8’s constructive distribution of sec_1 stock to sec_2 in complete dissolution of s8 merger iv distributing will form a new domestic_corporation controlled under state a law and transfer thereto all of its business c assets including all of the equity interests in s9 in exchange for all of the controlled stock and the assumption by controlled of liabilities related to business c the contribution distributing will distribute all of its stock in controlled to distributing distribution v vi distributing will distribute all of its stock in controlled to sec_2 distribution plr-146192-07 vii under state a and state b law controlled will transfer all of its assets to sec_1 in constructive exchange for sec_1 stock and sec_1’s assumption of controlled’s liabilities followed by controlled’s constructive distribution of sec_1 stock to sec_2 in complete dissolution of controlled merger viii parent will transfer all of the stock of sec_2 to sec_1 in constructive ix x xi exchange solely for sec_1 voting common_stock sec_2 will convert under state a law from a corporation to a limited_liability_company that will be disregarded as an entity separate from its owner sec_1 for federal tax purposes under sec_301_7701-3 together with step viii the combination s9 will elect to be treated as a corporation for federal tax purposes with sec_1 becoming the sole shareholder of the new corporation the s9 incorporation s6 will elect to be treated as a corporation for federal tax purposes with sec_1 becoming the sole shareholder of the new corporation the s6 incorporation xii under state d law sec_4 will transfer all of its assets to sec_5 in constructive exchange for sec_5 stock and sec_5’s assumption of sec_4’s liabilities followed by sec_4’s constructive distribution of sec_5 stock to sec_1 in complete dissolution of sec_4 merger representations the liquidation the following representations are made with respect to the liquidation described above in step i 1a sec_1 on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will own percent of the single outstanding class of sec_3 stock 1b no shares of sec_3 stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sec_3 plr-146192-07 1c all distributions from sec_3 to sec_1 pursuant to the plan of complete_liquidation will be made within a single taxable_year of sec_3 1d as soon as the first liquidating_distribution has been made sec_3 will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to sec_1 1e sec_3 will retain no assets following the final liquidating_distribution 1f sec_3 will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation 1g no assets of sec_3 have been or will be disposed of by either sec_3 or sec_1 except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation 1h the liquidation of sec_3 will not be preceded or followed by the reincorporation transfer or sale of all or a part of the business_assets of sec_3 to another corporation that i is the alter ego of sec_3 and ii directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sec_3 for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 1i prior to the adoption of the plan_of_liquidation no assets of sec_3 will have been distributed in_kind transferred or sold to sec_1 except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the plan_of_liquidation 1j sec_3 will report all earned_income represented by assets that will be distributed to sec_1 such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 1k the fair_market_value of the assets of sec_3 will exceed its liabilities both at the date of adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made plr-146192-07 1l there is no intercorporate debt existing between sec_1 and sec_3 and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the plan_of_liquidation 1m sec_1 is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 1n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed merger the following representations are made with respect to merger described above in step ii 2a merger will be effected pursuant to the laws of state c and state b as a result of the operation of such laws all of the assets and liabilities of s7 will become the assets and liabilities of sec_1 2b the fair_market_value of the sec_1 stock constructively received by sec_2 in merger will be approximately equal to the fair_market_value of the s7 stock surrendered in the exchange 2c at least percent of the proprietary interest in s7 will be exchanged constructively for sec_1 stock and will be preserved within the meaning of sec_1_368-1 2d except as described herein neither sec_1 nor any person related within the meaning of sec_1_368-1 to sec_1 has any plan or intention to redeem or otherwise acquire any shares of the sec_1 stock constructively issued in merger at any time after or in connection with merger or has any plan or intention to cause any other person or entity to acquire any such stock 2e sec_1 has no plan or intention to sell or otherwise dispose_of any of the assets of s7 acquired in merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 plr-146192-07 2f the liabilities of s7 assumed within the meaning of sec_357 by sec_1 will have been incurred by s7 in the ordinary course of business and will be associated with the assets being transferred 2g following merger sec_1 will continue the historic_business of s7 or use a significant portion of s7's historic_business_assets in a business within the meaning of sec_1_368-1 2h except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to merger all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with merger 2i at the time of merger there will be no intercorporate indebtedness existing between sec_1 and s7 that was issued acquired or will be settled at a discount 2j no two parties to merger are investment companies as defined in sec_368 and iv 2k s7 is not under the jurisdiction of a court in a title_11_or_similar_case 2l within the meaning of sec_368 the total fair_market_value of the assets transferred to sec_1 by s7 will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sec_1 in connection with merger ii the amount of liabilities owed to sec_1 by s7 that are discharged or extinguished in connection with merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by s7 in connection with merger the fair_market_value of the assets of sec_1 will exceed the amount of sec_1’s liabilities immediately after merger merger the following representations are made with respect to merger described above in step iii 3a merger will be effected pursuant to the laws of state c and state b as a result of the operation of such laws all of the assets and liabilities of s8 will become the assets and liabilities of sec_1 plr-146192-07 3b the fair_market_value of the sec_1 stock constructively received by sec_2 in merger will be approximately equal to the fair_market_value of the s8 stock surrendered in the exchange 3c at least percent of the proprietary interest in s8 will be exchanged constructively for sec_1 stock and will be preserved within the meaning of sec_1_368-1 3d except as described herein neither sec_1 nor any person related within the meaning of sec_1_368-1 to sec_1 has any plan or intention to redeem or otherwise acquire any shares of the sec_1 stock constructively issued in merger at any time after or in connection with merger or has any plan or intention to cause any other person or entity to acquire any such stock 3e sec_1 has no plan or intention to sell or otherwise dispose_of any of the assets of s8 acquired in merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 3f the liabilities of s8 assumed within the meaning of sec_357 by sec_1 will have been incurred by s8 in the ordinary course of business and will be associated with the assets being transferred 3g following merger sec_1 will continue the historic_business of s8 or use a significant portion of s8's historic_business_assets in a business within the meaning of sec_1_368-1 3h except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to merger all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with merger 3i at the time of merger there will be no intercorporate indebtedness existing between sec_1 and s8 that was issued acquired or will be settled at a discount 3j no two parties to merger are investment companies as defined in sec_368 and iv 3k s8 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-146192-07 3l the total fair_market_value of the assets transferred to sec_1 by s8 will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sec_1 in connection with merger ii the amount of liabilities owed to sec_1 by s8 that are discharged or extinguished in connection with merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by s8 in connection with merger the fair_market_value of the assets of sec_1 will exceed the amount of sec_1’s liabilities immediately after merger the contribution and distribution the following representations are made with respect to the contribution and distribution described above in steps iv-v 4a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing in distribution distributing will distribute percent of the equity interests in controlled to distributing 4b 4c except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with distribution 4d the five years of financial information submitted on behalf of business c of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither this business nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which parent was the parent plr-146192-07 4e the five years of financial information submitted on behalf of business a and business b of distributing is representative of their present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted neither these businesses nor control of an entity conducting these businesses was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which parent was the parent 4f following distribution the distributing separate_affiliated_group sag within the meaning of sec_355 will continue the active_conduct of business a and business b independently and with their separate employees 4g following the proposed transactions the sec_1 sag will continue the active_conduct of its combined business including business c independently and with its separate employees 4h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by controlled the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without recognition of gain received by distributing in the exchange the fair_market_value of the assets of controlled will exceed the amount of controlled's liabilities immediately after the contribution 4i 4j plr-146192-07 4k the total fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets the liabilities assumed within the meaning of sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets being transferred 4l 4m distribution is being carried out for the following corporate business purposes to implement changes in management of the distributing business and to facilitate the consolidation of companies described herein and to avoid an unnecessary material increase in i state taxes on dividends and ii state capital stock and franchise_taxes distribution is motivated in whole or substantial part by these corporate business purposes these corporate business purposes cannot be achieved through a nontaxable_transaction that would not involve the distribution of controlled and that would be neither impractical nor unduly expensive 4n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution 4o payments made in connection with all continuing transactions if any between distributing and controlled or sec_1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length 4p no two parties to the transaction are investment companies as defined in sec_368 and iv 4q for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-146192-07 4r for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 4t 4s distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations 4u 4v at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary distribution the following representations are made with respect to distribution described above in step vi 5a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-146192-07 5b in distribution distributing will distribute percent of the equity interests in controlled to sec_2 5c except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to distribution all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with distribution 5d the five years of financial information submitted on behalf of business c of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither this business nor control of an entity conducting this business was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which parent was the parent 5e the five years of financial information submitted on behalf of business a and business b of distributing a member of the distributing sag is representative of their present operations and with regard to such businesses there have been no substantial operational changes since the date of the last financial statements submitted neither these businesses nor control of an entity conducting these businesses was acquired during the five-year period ending on the date of distribution in a transaction in which gain_or_loss was recognized in whole or in part except in connection with transfers between members of the affiliated_group as defined in sec_1504 determined without regard to sec_1504 of which parent was the parent 5f following distribution the distributing sag will continue the active_conduct of business a and business b independently and with their separate employees 5g following the proposed transactions the sec_1 sag will continue the active_conduct of its combined business including business c independently and with its separate employees plr-146192-07 5h distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both 5i distribution is being carried out for the following corporate business purposes to implement changes in management of the distributing business and to facilitate the consolidation of companies described herein and to avoid an unnecessary material increase in i state taxes on dividends and ii state capital stock and franchise_taxes distribution is motivated in whole or substantial part by these corporate business purposes these corporate business purposes cannot be achieved through a nontaxable_transaction that would not involve the distribution of controlled and that would be neither impractical nor unduly expensive 5j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to distribution 5k payments made in connection with all continuing transactions if any between distributing and controlled or sec_1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 5l plr-146192-07 5m for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution 5o 5n distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in either distributing or controlled including any predecessor or successor of distributing or controlled immediately after distribution either i no person will hold a percent or greater interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an interest immediately before distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations 5p 5q at the time of distribution no member of the group will have an excess_loss_account in the controlled stock or in the stock of any controlled subsidiary the following representations are made with respect to merger described above in step vii merger plr-146192-07 6a merger will be effected pursuant to the laws of state a and state b as a result of the operation of such laws all of the assets and liabilities of controlled will become the assets and liabilities of sec_1 6b the fair_market_value of the sec_1 stock constructively received by sec_2 in merger will be approximately equal to the fair_market_value of the controlled stock surrendered in the exchange 6c at least percent of the proprietary interest in controlled will be exchanged constructively for sec_1 stock and will be preserved within the meaning of sec_1_368-1 6d except as described herein neither sec_1 nor any person related within the meaning of sec_1_368-1 to sec_1 has any plan or intention to redeem or otherwise acquire any shares of the sec_1 stock constructively issued in merger at any time after or in connection with merger or has any plan or intention to cause any other person or entity to acquire any such stock 6e sec_1 has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 6f the liabilities of controlled assumed within the meaning of sec_357 by sec_1 will have been incurred by controlled in the ordinary course of business and will be associated with the assets transferred 6g following merger sec_1 will continue the historic_business of controlled or use a significant portion of controlled's historic_business_assets in a business within the meaning of sec_1_368-1 6h except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to merger all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with merger 6i at the time of merger there will be no intercorporate indebtedness existing between sec_1 and controlled that was issued acquired or will be settled at a discount plr-146192-07 sec_368 and iv 6j no two parties to merger are investment companies as defined in 6k controlled is not under the jurisdiction of a court in a title or 6l similar case within the meaning of sec_368 the total fair_market_value of the assets transferred to sec_1 by controlled will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sec_1 in connection with merger ii the amount of liabilities owed to sec_1 by controlled that are discharged or extinguished in connection with merger and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in connection with merger the fair_market_value of the assets of sec_1 will exceed the amount of sec_1’s liabilities immediately after merger the combination the following representations are made with respect to the combination described above in steps viii - ix 7a the fair_market_value of the stock of sec_1 constructively received by parent in the combination will be approximately equal to the fair_market_value of the stock of sec_2 deemed to be surrendered in the combination 7b at least percent of the proprietary interest in sec_2 will be exchanged constructively for sec_1 common_stock and will be preserved within the meaning of sec_1_368-1 7c sec_1 will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sec_2 immediately prior to the combination for purposes of this representation amounts paid_by sec_2 to dissenters amounts paid_by sec_2 to shareholders who receive cash or other_property amounts used by sec_2 to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by sec_2 immediately preceding the transfer will be included as assets of sec_2 held immediately prior to the combination plr-146192-07 7d after the combination parent will be in control of sec_1 within the meaning of sec_368 7e neither sec_1 nor any person related to sec_1 within the meaning of sec_1_368-1 has any plan or intention to reacquire any of its stock constructively issued in the combination 7f sec_1 has no plan or intention to sell or otherwise dispose_of any of the assets of s7 s8 distributing distributing or controlled except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 7g the liabilities of sec_2 to be assumed within the meaning of sec_357 by sec_1 will have been incurred by sec_2 in the ordinary course of business and will be associated with the assets being transferred 7h following the combination sec_1 will continue the historic businesses of s7 s8 distributing distributing and controlled such businesses in the aggregate constituting at least percent of the total value of sec_2 at the time of the combination or use a significant portion of sec_2’s direct and indirect historic_business_assets in a business within the meaning of sec_1_368-1 7i at the time of the combination sec_1 will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sec_1 that if exercised or converted would affect parent’s acquisition or retention of control of sec_1 as defined in sec_368 7j except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the combination all of which will be paid_by sec_1 each party will pay its respective expenses if any incurred in connection with the combination 7k at the time of the combination there will be no intercorporate indebtedness existing between sec_1 and sec_2 that was issued acquired or will be settled at a discount 7l no two parties to the combination are investment companies as defined in sec_368 and iv plr-146192-07 7m the fair_market_value of the assets of sec_2 transferred to sec_1 will exceed the sum of the liabilities of sec_2 assumed as determined under sec_357 by sec_1 7n sec_2 is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings the liquidation based solely on the information submitted and the representations set forth above we rule as follows on the liquidation no gain_or_loss will be recognized by sec_1 on the receipt of all of the assets and assumption of the liabilities of sec_3 in the liquidation sec_332 no gain_or_loss will be recognized by sec_3 on the distribution of its assets and liabilities to sec_1 in the liquidation sec_337 sec_1's basis in each asset received from sec_3 in the liquidation will equal the basis of such asset in the hands of sec_3 immediately before the liquidation sec_334 sec_1's holding_period in each asset received from sec_3 in the liquidation will include the period during which that asset was held by sec_3 sec_1223 sec_1 will succeed to and take into account the items of sec_3 described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sec_3's earnings_and_profits are reflected in sec_1's earnings_and_profits sec_1 will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sec_3 as of the date of the liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sec_3 can be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 merger plr-146192-07 above we rule as follows on merger based solely on the information submitted and the representations set forth provided merger qualifies as a statutory merger in accordance with applicable state law merger as described above will qualify as a reorganization under sec_368 s7 and sec_1 each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by s7 on the transfer of all of its assets to sec_1 in exchange constructively for sec_1 stock and sec_1's assumption of s7's liabilities in merger sec_357 and sec_361 no gain_or_loss will be recognized by sec_1 on its receipt of all of s7's assets in exchange constructively for sec_1 stock and sec_1's assumption of s7's liabilities in merger sec_1032 no gain_or_loss will be recognized by s7 on its constructive distribution of the sec_1 stock constructively received in merger sec_361 the basis of each asset received by sec_1 in merger will equal the basis of that asset in the hands of s7 immediately before merger sec_362 the holding_period of each asset received by sec_1 in merger will include the period during which s7 held such asset sec_1223 no gain_or_loss will be recognized by sec_2 on the constructive exchange of its s7 stock for sec_1 stock in merger sec_354 the basis of the sec_1 stock constructively received by sec_2 will be the same as the basis of the s7 stock surrendered in exchange therefor sec_358 the holding_period of the sec_1 stock constructively received by sec_2 in merger will include the holding_period of the s7 stock surrendered in exchange therefor sec_1223 based solely on the information submitted and the representations set forth merger above we rule as follows on merger plr-146192-07 provided merger qualifies as a statutory merger in accordance with applicable state law merger as described above will qualify as a reorganization under sec_368 s8 and sec_1 each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by s8 on the transfer of all of its assets to sec_1 in exchange constructively for sec_1 stock and sec_1's assumption of s8's liabilities in merger sec_357 and sec_361 no gain_or_loss will be recognized by sec_1 on its receipt of all of s8's assets in exchange constructively for sec_1 stock and sec_1's assumption of s8's liabilities in merger sec_1032 no gain_or_loss will be recognized by s8 on its constructive distribution of the sec_1 stock constructively received in merger sec_361 the basis of each asset received by sec_1 in merger will equal the basis of that asset in the hands of s8 immediately before merger sec_362 the holding_period of each asset received by sec_1 in merger will include the period during which s8 held such asset sec_1223 no gain_or_loss will be recognized by sec_2 on the constructive exchange of its s8 stock for sec_1 stock in merger sec_354 the basis of the sec_1 stock constructively received by sec_2 will be the same as the basis of the s8 stock surrendered in exchange therefor sec_358 the holding_period of the sec_1 stock constructively received by sec_2 in merger will include the holding_period of the s8 stock surrendered in exchange therefor sec_1223 the contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on the contribution and distribution the contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-146192-07 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of distributing as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_361 the aggregate basis of the distributing shares and the controlled shares in the hands of distributing after distribution will be the same as the basis of the distributing shares in the hands of distributing immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by distributing in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations set forth distribution above we rule as follows on distribution plr-146192-07 no gain_or_loss will be recognized by and no amount otherwise will be included in the income of sec_2 as a result of distribution sec_355 no gain_or_loss will be recognized by distributing as a result of distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of sec_2 after distribution will be the same as the basis of the distributing shares in the hands of sec_2 immediately before distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled shares received by sec_2 in distribution will include the holding_period of the distributing shares with respect to which distribution will be made provided that such distributing shares are held as capital assets on the date of distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 based solely on the information submitted and the representations set forth merger above we rule as follows on merger provided merger qualifies as a statutory merger in accordance with applicable state law merger as described above will qualify as a reorganization under sec_368 merger will not be disqualified by reason of the s9 incorporation sec_368 controlled and sec_1 each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on the transfer of all of its assets to sec_1 in exchange constructively for sec_1 stock and sec_1's assumption of controlled's liabilities in merger sec_357 and sec_361 plr-146192-07 no gain_or_loss will be recognized by sec_1 on its receipt of all of controlled's assets in exchange constructively for sec_1 stock and sec_1's assumption of controlled's liabilities in merger sec_1032 no gain_or_loss will be recognized by controlled on its constructive distribution of the sec_1 stock constructively received in merger sec_361 the basis of each asset received by sec_1 in merger will equal the basis of that asset in the hands of controlled immediately before merger sec_362 the holding_period of each asset received by sec_1 in merger will include the period during which controlled held such asset sec_1223 no gain_or_loss will be recognized by sec_2 on the constructive exchange of its controlled stock for sec_1 stock in merger sec_354 the basis of the sec_1 stock constructively received by sec_2 will be the same as the basis of the controlled stock surrendered in exchange therefor sec_358 the holding_period of the sec_1 stock constructively received by sec_2 in merger will include the holding_period of the controlled stock surrendered in exchange therefor sec_1223 based solely on the information submitted and the representations set forth the combination above we rule as follows on the combination for federal_income_tax purposes the transfer by parent of all of the stock of sec_2 to sec_1 followed by sec_2's conversion to a limited_liability_company will be treated as the transfer by sec_2 of all of its assets to sec_1 solely in constructive exchange for sec_1 common_stock and sec_1's assumption of the liabilities of sec_2 followed by sec_2's constructive distribution of sec_1 stock to parent in complete_liquidation of sec_2 rev_rul c b plr-146192-07 the transfer by sec_2 of all of its assets to sec_1 in constructive exchange for sec_1 common_stock and sec_1's assumption of sec_2's liabilities followed by sec_2's constructive distribution of sec_1 stock to parent in complete_liquidation of sec_2 will qualify as a reorganization under sec_368 the combination will not be disqualified by reason of the s6 incorporation sec_1_368-2 sec_2 and sec_1 each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sec_2 on the transfer of all of its assets to sec_1 in exchange constructively for sec_1 stock and sec_1's assumption of sec_2's liabilities in the combination sec_357 and sec_361 no gain_or_loss will be recognized by sec_1 on its receipt of all of sec_2's assets in exchange constructively for sec_1 stock and sec_1's assumption of sec_2's liabilities in the combination sec_1032 no gain_or_loss will be recognized by sec_2 on its constructive distribution of the sec_1 stock constructively received in the combination sec_361 the basis of each asset received by sec_1 in the combination will equal the basis of that asset in the hands of sec_2 immediately before the combination sec_362 the holding_period of each asset received by sec_1 in the combination will include the period during which sec_2 held such asset sec_1223 no gain_or_loss will be recognized by parent on the deemed exchange of its sec_2 stock constructively for sec_1 stock in the combination sec_354 the basis of the sec_1 stock constructively received by parent will be the same as the basis of the sec_2 stock deemed to be surrendered in exchange therefor sec_358 the holding_period of the sec_1 stock constructively received by parent in the combination will include the holding_period of the sec_2 stock deemed to be surrendered in exchange therefor sec_1223 caveat sec_57 plr-146192-07 no opinion was requested and therefore no opinion was expressed as to the federal_income_tax treatment of steps x - xii in addition no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code or regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether distribution and distribution satisfy the business_purpose requirement of sec_1_355-2 ii whether the proposed transactions are used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 and iii whether any distribution described above and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely gerald b fleming senior technician reviewer branch corporate
